     Case 3:18-cr-03516-BAS Document 59 Filed 08/21/20 PageID.719 Page 1 of 6




 1

 2

 3

 4

 5

 6

 7

 8

 9

10                            UNITED STATES DISTRICT COURT
11                         SOUTHERN DISTRICT OF CALIFORNIA
12
            UNITED STATES OF AMERICA,                      Case Nos. 18-cr-03516-BAS-1
13
                                        Plaintiff,         ORDER DENYING
14                                                         DEFENDANT’S MOTION FOR
                                                           RECONSIDERATION
15               v.                                        REGARDING COMPASSIONATE
                                                           RELEASE (ECF No. 45)
16          DIANA GAMA,
17                                    Defendant.
18

19

20     I.      PROCEDURAL HISTORY
21             On June 22, 2020, this Court denied Ms. Gama’s Motion for Compassionate
22     Release. (ECF No. 43.) In that Order, the Court found Ms. Gama had failed to show
23     “extraordinary and compelling reasons” for her early release. (Id.) In part, the Court
24     reached this conclusion because:
25             Ms. Gama’s individual circumstances do not support her claim that she
26             is at risk if she contracts the virus. Ms. Gama is in her 30s, not an age
               that is particularly at risk if infected with the virus. And, although she
27             claims she suffers from hypertension, bi-polar disorder, PTSD,
28             depression, diabetes, and has previously suffered a stroke, she provides
               no documentation to support these claims.
                                                     –1–
                                                                                            18cr3516
     Case 3:18-cr-03516-BAS Document 59 Filed 08/21/20 PageID.720 Page 2 of 6




 1     (Id. at 9.)1 Thus, the Court determined that, without documentation, it was unable to
 2     find that she was at risk of severe harm if she contracted the virus.
 3            Furthermore, the Court found that the § 3553(a) factors weighed against
 4     granting the Motion. Notably, “this is [Ms. Gama’s] third felony conviction for
 5     importing drugs into the United States,” “her previous sentence of 70 months was
 6     inadequate to deter her from smuggling again,” and “her likelihood of recidivism [is]
 7     high.” (ECF No. 43 at 10.)
 8            Less than a month later, Ms. Gama files this Motion for Reconsideration,
 9     because there is a COVID-19 outbreak at the facility where she is being housed.
10     (ECF No. 45.) The Court appointed counsel to assist Ms. Gama with her Motion.
11     (ECF No. 46.) The Government, once again, opposes. (ECF No. 48.) Ms. Gama
12     files a reply that includes supplemental information. (ECF No. 55.)
13     II.    STATEMENT OF FACTS
14            The Court adopts the facts outlined in the Background section of its previous
15     order denying Compassionate Release. (ECF No. 43.) Notably:
16            Ms. Gama’s background shows an escalating level of criminal
17
              involvement. In March 2010, she was convicted of importing marijuana
              through the Calexico Port of Entry, for which she received a 30-day
18            sentence. ([PSR] ¶ 34, ECF No. 22.) [¶] Two months later, in May 2010,
19
              Ms. Gama was convicted of importing cocaine, for which she received
              a sentence of 70 months followed by five years of supervised release.
20            (PSR ¶ 35.) While she was on supervised release, on July 13, 2018, she
21            was arrested [in this case] after driving through the Otay Mesa Port of
              Entry in a car that had 30 packages containing 15 kilograms of
22            methamphetamine hidden throughout the vehicle. (PSR ¶¶ 4–5.)
23     (ECF No. 43 at 1–2.)
24            Ms. Gama now supplements her original Motion for Compassionate Release
25     with the following documented medical information. Her medical records reflect
26

27
              1
                 The medical maladies she listed in her Probation interview in 2018 are slightly different.
28     She claimed she had asthma, high blood pressure, a thyroid condition, anemia, and high cholesterol
       as well as depression. (Presentence Report (“PSR”) ¶¶ 51–52, ECF No. 22.)
                                                      –2–
                                                                                                    18cr3516
     Case 3:18-cr-03516-BAS Document 59 Filed 08/21/20 PageID.721 Page 3 of 6




 1     that she is “morbid[ly] obese” with a BMI of 43. (ECF No. 55, Exh. A at 4–5, 201.)
 2     She has been diagnosed with asthma and hypothyroidism. (Id. at 7, 18.) She also
 3     documents psychiatric issues including major depressive disorder. (Id. at 23.)
 4            Additionally, the circumstances at Carswell FMC, where Ms. Gama is being
 5     held, have deteriorated drastically since her initial Motion for Compassionate Release
 6     was filed. Whereas Ms. Gama previously asserted that the facility had at least three
 7     confirmed cases of COVID-19, the Bureau of Prisons (“BOP”) website now reflects
 8     that 540 inmates and 3 staff have tested positive for COVID-19 at Carswell. See
 9     Federal Bureau of Prisons—COVID-19, https://www.bop.gov/coronavirus (last
10     visited August 20, 2020). Five inmates at that facility have died. Id.
11            Last month, Ms. Gama tested positive for COVID-19. (ECF No. 55, Exh. A
12     at 199–211.) The illness caused headaches, but no cough, fever, chills, or GI
13     symptoms. (Id. at 201.) As of August 3, 2020, she is listed as “recovered” from the
14     illness. (Id. at 199.)
15            Based on these additional, new facts, Ms. Gama files a Motion for
16     Reconsideration Regarding Compassionate Release. (ECF No. 45.)
17     III.   ANALYSIS
18            Under 18 U.S.C. § 3582(c)(1)(A), a court may, in certain circumstances,
19     modify or reduce a defendant’s term of imprisonment, after she has exhausted her
20     administrative remedies, if “considering the factors set forth in [18 U.S.C.] section
21     3553(a)” the Court finds, as relevant here, that “extraordinary and compelling reasons
22     warrant such a reduction” and “such a reduction is consistent with applicable policy
23     statements issued by the Sentencing Commission.” United States v. Ng Lap Seng,
24     F. Supp. 3d __, 2020 WL 2301202, at *7 (S.D.N.Y. 2020). As the movant, the
25     defendant bears the burden to establish that he or she is eligible for a sentence
26     reduction. United States v. Holden, __ F. Supp. 3d __, 2020 WL 1673440, at *3 (D.
27     Or. 2020).
28            The Government does not contest that Ms. Gama has exhausted her

                                                –3–
                                                                                        18cr3516
     Case 3:18-cr-03516-BAS Document 59 Filed 08/21/20 PageID.722 Page 4 of 6




 1     administrative remedies; hence, the Court finds the issue has been waived. See Ng
 2     Lap Seng, 2020 WL 2301202, at *7 (providing the Government may waive the
 3     exhaustion requirement by asking the court to consider the substantive merits of a
 4     defendant’s motion).
 5           Additionally, the Court now finds that Ms. Gama has established
 6     “extraordinary and compelling reasons” for her reduction request. At the very least,
 7     the fact that her BMI is 43 puts her at increased risk of severe illness from COVID-
 8     19. See Centers for Disease Control & Prevention–COVID 19: People with Certain
 9     Medical      Conditions,     https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
10     precautions/people-with-medical-conditions.html         (Aug.   14,   2020)     (noting
11     individuals who are obese with a BMI of 30 or higher “are at increased risk of severe
12     illness from COVID-19”).
13           And the fact that Ms. Gama is listed as having had the virus and recovered
14     does not preclude her from establishing extraordinary and compelling reasons.
15     Courts have split on the issue of whether an individual who has recovered from
16     COVID-19 can still show extraordinary circumstances. In United States v. Molley,
17     No. CR15-0254-JCC, 2020 WL 3498482, at *2 (W.D. Wash. June 29, 2020), the
18     Court found “we do not know to what degree or duration persons are protected
19     against reinfection . . . following recovery from COVID.” Id. (citing CDC, Clinical
20     Questions        About         COVID-19:          Questions       and          Answers,
21     http://www.cdc.gov/coronavirus/2019-ncov/hcp/faq.html (then last updated June 4,
22     2020). “People could be immune from reinfection entirely, partially, or not at all.”
23     Id. (citing Paul Kellam & Wendy Barclay, The Dynamics of Humoral Responses
24     Following SARS-Cov-2 Infection and the Potential for Reinfection, J. Gen. Virology
25     (May 2020), at 1; Erin Garcia de Jesus, New Data Suggests People Aren’t Getting
26     Reinfected    with     the   Coronavirus,     Science    News    (May    19,     2020),
27     http://www.sciencenews.org/article/coronavirus-COVID-19-reinfection-immune-
28     response; Apoorva Mandavilli, You May Have Antibodies After Coronavirus

                                                   –4–
                                                                                         18cr3516
     Case 3:18-cr-03516-BAS Document 59 Filed 08/21/20 PageID.723 Page 5 of 6




 1     Infection        But         Not         For         Long,          N.Y.         Times,
 2     https://www.nytimes.com/2020/06/18/health/coronavirus-antibodies.html (then last
 3     updated June 20, 2020)). Thus, the court concluded the possibility that a defendant
 4     might get re-infected and, the next time around, suffer more severe consequences,
 5     was too speculative to warrant relief. Id.
 6           On the other hand, in United States v. Yellin, No. 3:15-cr-3181-BTM-1, 2020
 7     WL 3488738, at *3 (S.D. Cal. June 26, 2020), the court concluded, “while Mr.
 8     Yellin’s medical record states he recovered from COVID-19, the possibility of
 9     reinfection persists.” As the court points out in Yellin, the medical evidence is still
10     uncertain as to the effect of a recovery on future infection. Ultimately, the court in
11     Yellin concluded: “The Court does not presume to have more information than the
12     experts researching this virus.      Without scientific conclusions as to whether
13     reinfection is possible or how long COVID-19 immunity lasts, the Court must err on
14     the side of caution to avoid potentially lethal consequences for Mr. Yellin.” Id.
15           In this case, the Court is prepared to find that Ms. Gama is still at risk despite
16     being listed as “recovered” two weeks ago. Hence, to the extent the Court previously
17     found that Ms. Gama had failed to establish medical conditions or prison conditions
18     that supported her claim of extraordinary circumstances, the Court finds
19     reconsideration of this position is warranted.
20           However, the Court still finds that the § 3553(a) factors weigh against granting
21     the Motion. These factors include: (1) the nature and circumstances of the offense,
22     (2) the history and characteristics of the defendant, (3) the seriousness of the offense,
23     (4) the need for deterrence, (5) the need to protect the public from further crimes of
24     the defendant, and (6) avoiding unwarranted disparities among defendants. None of
25     these factors support early release of Ms. Gama.
26           This is Ms. Gama’s third felony drug importation offense. Her previous
27     sentence of 70 months was insufficient to deter her from smuggling increasingly
28     dangerous drugs into the United States. Contrary to the arguments of defense

                                                 –5–
                                                                                          18cr3516
     Case 3:18-cr-03516-BAS Document 59 Filed 08/21/20 PageID.724 Page 6 of 6




 1     counsel, the Court finds this demonstrates that Ms. Gama does pose a risk to the
 2     public if she is released. Additionally, by statute, importation of 15 kilograms of
 3     methamphetamine is subject to a ten-year mandatory minimum sentence. Thus, other
 4     similarly situated defendants, particularly those who are repeat offenders, would be
 5     subject to at least ten years in custody. Reducing Ms. Gama’s sentence would create
 6     unwarranted disparities that are not explainable solely by reference to the COVID-
 7     19 virus.
 8     IV.   CONCLUSION
 9           Because § 3582 is still subject to the limitations of § 3553(a) and because the
10     Court finds the § 3553(a) factors still militate in favor of a longer sentence, the Court
11     DENIES Ms. Gama’s Motion for Reconsideration Regarding Compassionate
12     Release (ECF No. 45).
13           IT IS SO ORDERED.
14

15     DATED: August 20, 2020
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 –6–
                                                                                          18cr3516
